Citation Nr: 0615987	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-13 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  What evaluation is warranted for hemorrhoids from 
November 20, 1995?

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a shoulder and arm 
disorder.

4.  Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had military service from October 1970 to July 
1974 and from August 1975 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The veteran was notified by letter on October 18, 1996 
(Friday), that entitlement to service connection for neck, 
shoulder, arm, and stomach disorders was denied.  While the 
veteran appealed this decision in a letter postmarked on 
Monday, October 20, 1997, VA regulations provide that where 
the time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation. 38 C.F. R. § 20.305(b) (2005)  As October 18, 
1997 was a Saturday, the veteran's letter, accepted by the RO 
as a notice of disagreement (NOD), was postmarked before the 
expiration of the one year period and it was timely filed. 38 
U.S.C.A. § 7105(b) (1) (West 2005)  As such the issues of 
entitlement to service connection for a neck, shoulder and 
arm disorder, and for a stomach disorder are recharacterized 
as shown above.  

In a January 2002 rating decision, entitlement to service 
connection for hemorrhoids was granted and a 10 percent 
disability rating was assigned, effective from October 21, 
1997.  The veteran appealed both the rating and the effective 
date assigned.  In a July 2002 rating decision, an effective 
date to November 20, 1995 was assigned.  Given that this date 
was the date the veteran believed benefits were due from, no 
further appeal on this issue is before the Board.  The 10 
percent disability rating remains on appeal.  

In June 2005, the veteran presented testimony at a Travel 
Board hearing conducted by the undersigned at the RO. He also 
presented testimony at a personal hearing conducted by a 
decision review officer at the RO in February 2003.  
Transcripts of both hearings are contained in the claims 
folder.


FINDINGS OF FACT

1.  Since November 20, 1995, the veteran's hemorrhoids have 
not been manifested by persistent bleeding and with secondary 
anemia or fissures.

2.  The veteran does not have a diagnosed neck disability 
that is due to his military service. 

3. The veteran does not have a diagnosed shoulder and arm 
disability that is due to his military service. 

4  The veteran does not have a diagnosed gastrointestinal 
disability that is due to his military service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service-connected hemorrhoids are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7336 (2005).

2. A neck disorder was not incurred or aggravated in military 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

3. A shoulder and arm disorder was not incurred or aggravated 
in military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303.

4.  A gastrointestinal disability was not incurred or 
aggravated in military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2002 
correspondence, and enclosures thereto amongst other 
documents considered by the Board, generally fulfills the 
provisions of 38 U.S.C.A. § 5103(a), save for a failure to 
provide notice addressing the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
The claims were readjudicated in a January 2005 supplemental 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish an effective date for 
the disabilities on appeal is harmless because the Board has 
determined that the preponderance of the evidence is against 
the claims for a greater initial disability rating for 
hemorrhoids, and for entitlement to service connection for 
neck, shoulder and arm, and stomach disorders.  Hence, any 
questions regarding what rating or effective date would be 
assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims. 

Increased rating, hemorrhoids

The veteran asserts that he is entitled to a rating in excess 
of 10 percent for his hemorrhoids.  It has been argued that 
he has had persistent rectal bleeding.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005). The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder. 
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14.

The veteran's hemorrhoids are rated under the provisions of 
38 C.F.R. § 4.114, DC 7336, which pertains to both internal 
and external hemorrhoids.  Under this diagnostic code, a 10 
percent evaluation is warranted for irreducible, large, or 
thrombotic hemorrhoids with excessive redundant tissue and 
evidencing frequent recurrences.  A 20 percent rating is 
warranted for persistent bleeding and with secondary anemia, 
or with fissures.  38 C.F.R. § 4.114.

Service connection for hemorrhoids was granted in January 
2002, and a 10 percent rating was assigned effective October 
21, 1997.  The veteran appeal the effective date of this 
decision, as well as the disability rating.  By rating 
decision in July 2002 the RO assigned an earlier effective 
date to November 20, 1995.  The initial rating has continued.

In a January 1996 VA examination, the veteran reported 
recurrent hemorrhoidal bleeding.  A rectal examination 
revealed external hemorrhoids.  There was marked tenderness 
on examination of the rectum.

An October 1998 VA colonoscopy noted moderate internal 
hemorrhoids.  

VA outpatient clinical records note complaints of hemorrhoids 
both internal and external.  No evidence of anemia was ever 
reported.

At a VA examination in August 2005 the veteran reported his 
hemorrhoids swell and bleed.  He reportedly sometimes had to 
use a tissue in his shorts to prevent leakage into his 
trousers.  He reported itching in the rectal area and 
bleeding with each bowel movement.  He used several ointments 
and creams.  The examination revealed no external 
hemorrhoids.  The caliber of the rectum/anus was diminished 
likely due to swelling.  It was painful to perform the 
examination, but no rectal masses were noted and stool for 
occult blood was negative.  In November 2004 a complete blood 
count revealed normal hematocrit and hemoglobin levels.    

A review of the treatment records reveals that the veteran 
received treatment for symptoms that included rectal pain and 
swelling.  The evidence does not however reveal competent 
evidence that his hemorrhoids are productive of persistent 
bleeding, secondary anemia, or fissures.  Given the 
foregoing, the Board finds that the evidence is against 
finding that the criteria for a rating in excess of 10 
percent have been met.  Therefore the preponderance of the 
competent evidence is against the claim. 38 C.F.R. § 4.114, 
DC 7336.  Accordingly, the claim is denied.  

The Board has also considered whether the veteran is entitled 
to "staged" ratings as prescribed by the Court in Fenderson. 
However, at no time since November 20, 1995, have hemorrhoids 
been shown to be disabling to a degree warranting a rating in 
excess of 10 percent.  Hence, the appeal must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection, neck, shoulder and arm, and stomach 
disorders 

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 3.303.

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Court has held that the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

A lay person is competent to testify only as to observable 
symptoms.  A lay person is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The provisions of 38 C.F.R. § 3.303 do not relieve a claimant 
of the burden of providing a medical nexus. Rather, a 
claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology. Until the claimant 
presents competent medical evidence showing a relationship 
between a current disability and either an in-service injury 
or continuous symptomatology, the claimant cannot succeed on 
the merits of the claim.  Voerth v. West, 13 Vet. App. 117 
(1999).  In Voerth the Court held that where a claimant's 
personal belief, no matter how sincere, was unsupported by 
medical evidence, the personal belief cannot form the basis 
of a claim.  Id.

The Court has further determined that chronicity is not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself, and when "no" medical evidence indicated 
continuous symptomatology.  

Neck, shoulder and arm disorders

At a June 1974 separation examination no pertinent claims or 
records were record.

The service medical records show that in February 1977 the 
veteran complained of a sore muscle in his right arm.  The 
impression was a sight muscle strain which was treated with 
an analgesic balm.  The remainder of the service medical 
records reveal no treatment, diagnosis or other evidence of a 
neck, shoulder or arm trauma in service.  

The veteran's initial claim was filed in November 1995, 
almost 18 years after service.

At a January 1996 VA examination, the veteran reported having 
a non malignant tumor removed from the left scapular area.  
He had no shoulder surgery.  He complained of intermittent 
tenderness. He had a long history of neck pain radiating into 
the upper extremities, and arthritis of the shoulder and 
neck. He reportedly underwent an MRI of the neck at Madigan 
Army Hospital, and neurosurgery was recommended, but he did 
not undergo surgery due to his work schedule.  He complained 
of intermittent numbness of the right hand.  

The examiner noted no history of shoulder pain or trauma.  
Following an examination the diagnoses were neck pain with 
radicular symptoms, right upper extremity, no history of 
shoulder pain per se; carpal tunnel syndrome; and status post 
removal of mass from left scapula, apparently benign.

In personal hearings in February 2003, and June 2005 the 
veteran testified that heavy lifting and straining in service 
injured his shoulder and neck. He testified to dragging iron 
chains with chocks on board an aircraft carrier in 1972.  He 
strained something and went to sick bay where he was treated 
with a muscle relaxant.  He continued to treat himself with 
over the counter salves.  Regarding arm pain he testified 
that he was promoted to tractor operator aboard ship and had 
to remain with the tractor during alerts.  He had to sleep on 
it about once a week.  His neck would slip out of joint and 
he believed that contributed to his injuries.  In addition 
during his second period of service in 1976, he was stationed 
onboard an LST, the USS Bristol County.  He had to jump off 
the ship and pull the ship into its berth; this also injured 
his neck. He again was treated for a strain with muscle 
relaxant.  He did not receive any medical treatment 
subsequent to service until 1982 when he reinjured his neck 
and right shoulder lifting an air conditioner, and in a 1995 
work related accident.

Post service medical records reveal a sudden onset of 
shoulder pain beginning in 1995.  Additional evidence 
includes records dated in 1997 to include VA and private 
records from Gary L. Henriksen, M.D., which note a work 
related cervical neck injury in April 1997.  The diagnoses 
were cervical strain and herniated nucleus pulposus (C4-5 and 
C5-6).  It was noted that due to the industrial accident and 
preexisting degenerative joint disease, he remained at high 
risk for additional injury.  He had apparently been lifting 
pallets of newspaper when he reinjured himself.

The veteran was treated in April 2002 for a ten day history 
of neck and shoulder pain.  These records do not however link 
a current neck, shoulder or arm diagnosis due to service.  



Stomach disorder 

Service medical records reveal complaints of lower abdominal 
pain in August 1972 and in 1976.  In the first complaint, the 
veteran reported the pain was similar to pain he had as a 
child if he ate something that did not agree with him.  The 
diagnosis was a mild gastrointestinal upset with resolving 
lower abdominal sharp pain. The second complaint was opined 
to be viral gastroenteritis with questionable esophagitis.  
No other complaints were noted through service.  

At a June 1974 discharge examination no pertinent complaints 
or treatment were recorded.

In a January 1996 VA examination, the veteran reported 
stomach problems during service.  Over the years he reported 
intermittent episodes of severe pain.  He had sharp pain and 
cramping about two to three times a year which occurred with 
stress and seemed unrelated to food. There was no history of 
nausea, vomiting, hematemesis, hematochezia or tarry stool. 
The diagnosis was dyspepsia most likely stress related.

In a personal hearing in February 2003, and at a June 2005 
Travel Board hearing at the RO, the veteran testified that he 
had stomach problems in service and took antacids on a daily 
basis. He reported taking medication for his stomach since 
service.  

Post service medical evidence reveals a 1982 VAMC record 
revealing that an upper gastrointestinal series found no 
stomach abnormality.  He has been treated by VA for 
complaints of epigastric distress and pain since March 1996.  
The veteran has reported that he had been taking antacids and 
laxatives for his stomach disorder since discharge from 
service. 

Summary

In the present case, there is no medical opinion or any 
competent evidence associating a current neck, shoulder, arm, 
or stomach disorder to service.   Despite the veteran's 
contention to the contrary the evidence is against finding 
either a neck, shoulder, arm, or stomach disorder in service.  
The evidence is against finding a neck, shoulder, arm, or 
stomach disorder as a result of disease or injury incurred in 
service. The veteran's lay opinion to the effect that he has 
a current neck, shoulder, arm, or stomach disorder 
attributable to service is not competent evidence of such a 
nexus since lay persons are not qualified to render a medical 
diagnosis or an opinion concerning medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). In the 
absence of competent medical evidence that the veteran 
currently has a neck, shoulder and arm, or stomach disorder 
which began during his military service or was caused by some 
event of such service, service connection is not warranted 
for a neck, shoulder, arm, or stomach disorder.

As the preponderance of the evidence is against the claims 
the benefit of the doubt doctrine is not for application in 
the instant case.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An increased rating for hemorrhoids is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a shoulder and arm 
disability is denied.

Entitlement to service connection for a stomach disability is 
denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


